Citation Nr: 0623429	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Mark L. Smith, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

The RO initially denied the veteran's claim of entitlement to 
service connection for left ear hearing loss (as part of his 
claim of entitlement to service connection for bilateral 
hearing loss) in a November 1978 rating decision.  He did not 
appeal.

In April 2002, the veteran submitted a request that his claim 
for bilateral hearing loss be reopened.  The August 2002 
rating decision declined to do so, and the veteran appealed.  
Following the submission of the veteran's substantive appeal 
in July 2003, the RO reopened the claim and denied service 
connection for left ear hearing loss on the merits in a 
November 2005 supplemental statement of the case (SSOC).

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2006.  A copy of the 
transcript of this hearing was provided to the veteran at his 
request and another copy has been associated with the 
veteran's VA claims folder.  

The veteran submitted additional medical evidence following 
the hearing.  He has waived review of this evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2005).

As will be discussed in detail, the Board is reopening the 
veteran's claim.  
The issue of his entitlement to service connection for left 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.

Issues not on appeal

As was noted above, the August 2002 RO rating decision 
declined to reopen his previously-denied claim for bilateral 
hearing loss .  The RO decision also denied the veteran's 
claim of entitlement to  service connection for tinnitus.  
Before the case was certified to the Board, service 
connection for right ear hearing loss and tinnitus was 
granted in a November 2005 rating decision.  A 10 percent 
disability rating was assigned for each condition.  To the 
Board's knowledge, the veteran has not disagreed with the 
assigned ratings, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Clarification of issue on appeal

As described above, the service connection was denied for 
left hear hearing loss 
(as part of the veteran's claim of entitlement for 
"defective hearing") in an unappealed  November 1978 VA 
rating action.  The RO has reopened the claim and denied it 
on the merits.  Although the RO adjudicated the claim on the 
merits, the Board must first examine whether the evidence 
warrants reopening the claim.  This is significant to the 
Board because the preliminary question of whether a 
previously-denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for the Federal Circuit 
has held that if service connection for a claimed disability 
has been previously denied and that decision became final, 
the Board does not have jurisdiction to review the claim on a 
de novo basis in the absence of a finding that new and 
material evidence has been submitted. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been received which 
is sufficient to reopen the claim of entitlement to service 
connection for left ear hearing loss. Thus, the only issue 
remaining on appeal is as stated on the first page of this 
decision.


FINDINGS OF FACT

1.  An unappealed November 1978 rating decision denied the 
veteran service connection for left ear hearing loss.   

2.  The evidence associated with the claims file subsequent 
to the November 1978 rating decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The November 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Since the November 1978 rating decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for left ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for left 
ear hearing loss.  He essentially contends that his current 
left ear hearing loss is the product of in-service exposure 
to loud noises from generators.  [Service connection has been 
granted for right ear hearing loss and tinnitus stemming from 
the same noise exposure].

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

Initial matter - the Veterans Claims Assistance Act of 2000 
(VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

As discussed elsewhere in this decision, the Board is 
reopening the veteran's claim.  Any deficiency in VCAA 
compliance regarding the matter of whether new and material 
evidence has been submitted to reopen the claim is rendered 
moot by the Board's reopening.  Because the veteran is not 
prejudiced by any non-compliance with the provisions of the 
VCAA (as his claim is being reopened), a lengthy VCAA 
discussion is unnecessary.  The Board will therefore proceed 
to analyze the claim.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2005).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally-disallowed claim may only be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his current claim to reopen in April 2002, the current 
version of the regulation, which is set out in the paragraph 
immediately following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The November 1978 rating decision denied the veteran's claim, 
essentially because the first and third Hickson elements 
(evidence of a current disability and medical nexus) had not 
been established.  

Since the November 1978 rating decision, new and material 
evidence addressing these missing elements has been 
submitted.  Most importantly, a VA audiologist determined in 
September 2005 that the veteran has "mild low and high 
frequency sensorineural hearing loss in the left ear" which 
the examiner concluded was "more likely than not caused by 
service related noise exposure."  See September 2005 VA 
examination report, at 2.  Moreover, the veteran submitted a 
letter from his private audiologist, J.C., which also notes 
that he has "mild low and high frequency sensorineural 
hearing loss."  See June 2006 letter from J.C., at 2.

The findings of the September 2005 VA examiner and J.C. 
represent competent medical evidence regarding Hickson 
elements (1) and (3) which was lacking at the time of the 
November 1978 rating decision.  Because the additionally-
submitted medical evidence directly addresses the Hickson 
elements which were missing in November 1978, such evidence 
raises the reasonable possibility of substantiating the 
claim.  Accordingly, the veteran's service-connection claim 
for left ear hearing loss is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The standard of review changes at this juncture and 
is as follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The Board wishes to make it clear that the evidence discussed 
above, although adequate for the limited purposes of 
reopening the claim, may not be sufficient to allow the grant 
of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  [In this regard, the Board notes that 
while the September 2005 VA examiner determined that the 
veteran has left ear hearing loss, his findings did not 
reveal hearing loss sufficient for service connection to be 
granted under 38 C.F.R. § 3.385.]  All evidence must be 
evaluated in arriving at a decision on the merits.  
See 38 U.S.C.A. § 7104(a) (West 2002) and Madden, supra.

(ii.) VA's statutory duty to assist

The statutory duty to assist also comes into play at this 
juncture.  See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further development of this 
claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened; to this extent only, the appeal is granted.


REMAND

Before the Board can render a decision on the veteran's 
claim, additional procedural development must be 
accomplished.



Reasons for remand

The VCAA

As noted above, the Board has reopened the veteran's claim 
and as a result, any deficiency in VCAA compliance regarding 
the matter of whether new and material evidence has been 
submitted to reopen the claim has been rendered moot.  Before 
the Board can proceed to a decision, however, it must first 
determine whether the veteran has been provided adequate VCAA 
notice regarding the separate and distinct issue of service 
connection for left ear hearing loss.  In the instant case, 
he has not.

The Board specifically notes that while the veteran was sent 
a letter in April 2002 which advised him of the elements of 
service connection and the evidence he was required to 
provide, such letter did not inform the veteran of the 
information and evidence VA would seek to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The April 2002 letter also 
failed to request that the veteran provide any evidence in 
his possession pertaining to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  No other VCAA letter addressing these 
requirements is of record.  Accordingly, the case must be 
remanded so that an additional VCAA letter addressing the 
aforementioned requirements can be sent to the veteran.

Kelly considerations

The Board also notes that while the veteran's private 
audiologist, J.C., determined that mild left ear hearing loss 
was present, her findings were not presented in a format that 
is appropriate or usable for VA purposes.  Specifically, the 
Board notes that hearing level measurements were presented in 
a graphical format which does not precisely indicate the 
resulting decibel reading (no specific decibel loss for the 
500, 1000, 2000, 3000 and 4000 Hertz levels was noted).  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

On remand, the Board believes that the veteran should be 
given the opportunity to have J.C. or another audiologist 
present findings in a format that is appropriate or usable 
for VA purposes (i.e. showing specific decibel loss for the 
500, 1000, 2000, 3000 and 4000 Hertz levels).  See 38 C.F.R. 
§ 3.385 (2005).

Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his attorney with a notice letter 
regarding his service connection claim 
for left ear hearing loss which complies 
with the notification requirements of the 
VCAA.  Such letter should also advise the 
veteran of the need to submit evidence 
from J.C. or another audiologist (or 
similarly qualified medical professional) 
in a numeric format for each of the 
following frequencies: 500, 1000, 2000, 
3000 and 4000 Hertz.  

2.  After performing any additional 
development required as a result of the 
veteran's response to the VCAA letter, to 
include scheduling the veteran for 
additional VA audiological examination if 
deemed necessary, VBA should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


